Citation Nr: 0027448	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  90-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 
1998 for the award of special monthly compensation (SMC) 
benefits under the provisions of 38 U.S.C.A. § 1114(r)(1) 
(West 1991).

2.  Whether there was clear and unmistakable error in a March 
21, 1979 rating decision of the Department of Veterans 
Affairs Regional Office by reason of failure to consider and 
then grant entitlement to additional compensation on account 
of the loss of use of both buttocks, is dismissed.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran served on active duty from June 1941 to July 
1950.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 1997, the issue then under 
consideration on appeal was entitlement to an increased rate 
of special monthly compensation.  That issue was remanded to 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO) for additional development and 
readjudication.  

In a September 1998 rating decision, the RO granted 
entitlement to service connection for fecal incontinence, 
evaluated as 100 percent disabling; entitlement to service 
connection for neurogenic bladder, evaluated as 60 percent 
disabling; entitlement to special monthly compensation under 
38 U.S.C.A. § 1114(k) (West 1991) and 38 C.F.R. § 3.350(a)(3) 
(1999), on account of loss of use of both buttocks; 
entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(p) (West 1991) and 38 C.F.R. § 3.350(f)(4) (1999), on 
account of ankylosis of the left hip with arthroplasty of the 
right hip with additional disabilities of fecal incontinence 
and neurogenic bladder independently ratable at 100 percent; 
entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(o) (West 1991) and 38 C.F.R. § 3.350(e) (1999), on 
account of paraplegia with loss of use of both legs and loss 
of anal and bladder sphincter control; and entitlement to a 
special aid and attendance allowance under 38 U.S.C.A. 
§ 1114(r)(1) (West 1991) and 38 C.F.R. § 3.350(h) (1999).  An 
effective date of August 1, 1998 was assigned to these 
awards.  

The foregoing awards provided a complete grant of the 
increased rate of special monthly compensation sought by the 
veteran.  In October 1998, however, the veteran's 
representative filed a notice of disagreement with the 
effective date assigned for the grant of special monthly 
compensation that provided a special aid and attendance 
allowance to the veteran under 38 U.S.C.A. § 1114(r)(1) and 
38 C.F.R. § 3.350(h).  That issue was subsequently perfected 
for appeal.  

It is further noted that the matter of whether there was 
clear and unmistakable error (CUE) in a March 21, 1979 rating 
decision by reason of a failure to consider and then grant 
entitlement to additional compensation on account of the loss 
of use of both buttocks, was initially posed by the veteran's 
representative in February 1997.  In June 1997, the Board 
referred the matter to the RO for initial consideration.  
That issue has since been perfected for appeal.  The Board 
notes, however, that the veteran and his representative have 
also posed arguments that would seem to challenge the 
effective date assigned to the grant of special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a)(3), on account of loss of use of both buttocks.  
That issue has not been addressed, and is referred to the RO 
for initial consideration.  


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran filed a claim for special monthly 
compensation for aid and attendance which was received by the 
RO on December 21, 1994.  At the time, he was in receipt of a 
100 percent disability evaluation for ankylosis of the left 
hip joint and status postoperative arthroplasty of the right 
hip joint, with special monthly compensation under 38 
U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350(c) on account of 
loss of use of both legs at a level preventing natural knee 
action.

3.  The claim received on December 21, 1994 included an 
implied claim for service connection for fecal incontinence 
and neurogenic bladder. 

4.  In a September 1998 rating decision, the RO granted 
entitlement to service connection for fecal incontinence, for 
neurogenic bladder, and SMC benefits under the provisions of 
38 U.S.C.A. § 1114(r)(1), effective from August 1, 1998, the 
dated of a VA examination. 

5.  The effective date for the grant of SMC benefits under 
SMC) benefits under the provisions of 38 U.S.C.A. § 
1114(r)(1) is December 21, 1994, the date of receipt of 
claim. 

6.  There was no final decision in the March 21, 1979 rating 
decision on the issue of entitlement to additional special 
monthly compensation under the provisions of 38 U.S.C.A. § 
1114(k) and 38 C.F.R. § 3.350(a)(3) on account of the loss of 
use of both buttocks.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 21, 1994 
for the award of special monthly compensation benefits under 
the provisions of 38 U.S.C.A. § 1114(r)(1), are met.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. §, 3.400. (1999).

2.  The claim of clear and unmistakable error in a March 21, 
1979 rating decision by reason of a failure to consider and 
then grant entitlement to additional compensation on account 
of the loss of use of both buttocks is without legal merit.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a), 
20.101, 20.200, 20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date for the Award of SMC under 38 U.S.C.A. § 
1114(r)(1)

The veteran was hospitalized at a VA facility in August 1975 
for several disabilities including status post 
cerebrovascular accident.  During a February 1990 VA 
examination, the veteran indicated he lost control of bowel 
continence from time to time although bladder continence was 
fairly good.

Received by the RO on December 21, 1994 was a claim for aid 
and attendance submitted by his representative.  At that time 
the veteran was in receipt of a 100 percent evaluation for 
ankylosis of the left hip joint and status postoperative 
arthroplasty of the right hip joint, with special monthly 
compensation under 38 U.S.C.A. § 1114(m) and 38 C.F.R. § 
3.350(c) on account of loss of use of both legs at a level 
preventing natural knee action since October 1978.

Also received on December 21, 1994 was a VA examination 
report, which indicates, in part, that the veteran has 
paraplegia of the lower extremities and was unable to attend 
to the needs of nature and required the daily personal health 
care services of a skilled provider.

In a May 1995 rating action the RO denied a claim of 
entitlement to a higher amount of special monthly 
compensation.  At that time it was determined that in order 
to receive greater special monthly compensation there must be 
paraplegia of both lower extremities and loss of anal and 
bladder control.  

In a December 1995 statement the representative requested 
that the RO formerly adjudicate the issues of loss of bowel 
and bladder control because they were germane too the issue 
of aid and attendance.

A VA examination was conducted in January 1996.  The 
diagnoses include fecal incontinence of neurogenic origin and 
neurogenic bladder.  In January 1996 the RO denied service 
connection for a cerebrovascular accident with neurogenic 
bladder and fecal incontinence.

In conjunction with a June 1997 Remand, a VA examination was 
to be conducted to determine the etiology of the anal and 
bladder sphincter control.  VA examinations was conducted on 
August 1 and 8, 1998.  At that time the examiner opined that 
the loss of anal and bladder sphincter control was due to the 
paralysis of the lower extremities.  The examiner stated hat 
the veteran had these problems before the cerebrovascular 
accident.

In September 1998 the RO granted service connection for fecal 
incontinence, evaluated as 100 percent disabling, effective 
from August 1, 1998, and neurogenic bladder, evaluated as 60 
percent disabling, effective from August 1, 1998.  Both 
disabilities were deemed to be secondary to the veteran's 
service-connected ankylosis, left hip joint, and status 
postoperative arthroplasty of the right hip joint.  Based on 
this grant of service connection, the RO also awarded SMC for 
aid and attendance pursuant to 38 U.S.C.A. §§ 1114(o) and 
(r)(1), and 38 C.F.R. § 3.350(h), effective August 1, 1998, 
the date of the VA examination.

Analysis

The veteran and his representative contend that the RO erred 
by failing to grant SMC benefits to the veteran at the (r)(1) 
level from December 21, 1994, the date of the receipt of the 
veteran's claim for increased benefits, including aid and 
attendance.  They maintain that the medical evidence in 
existence at the time that claim was filed included the 
diagnosis of neurogenic bowel and bladder, thus demonstrating 
his entitlement to SMC benefits at the (r)(1) rate from the 
date of that claim.

The September 1998 award of the higher level of SMC as 
provided for by 38 U.S.C.A. §§ 1114(o) and (r)(1), was based 
on the grant of service connection for fecal incontinence and 
neurogenic bladder.  As such, this case (regarding the 
effective date of the grant of a higher level of SMC) must 
necessarily turn upon the laws pertinent to the effective 
date for the grant of service connection for those benefits.

If a claim for service connection is received within one year 
after separation from active service, the effective date for 
the grant of service connection for a disability will be the 
day following separation from service; otherwise, if a claim 
for service connection is filed more than one year after 
separation from service, or if a claim is reopened after a 
final disallowance, the effective date for the grant of 
service connection for a disability will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The Board finds that the December 1994 claim for aid and 
attendance submitted by the representative also included an 
implied claim for service connection for the loss of anal and 
bladder sphincter control.  Once a claim is received, VA must 
review the claim, supporting documents, and oral testimony in 
a liberal manner to identify and adjudicate all reasonably 
raised claims.  See EF v. Derwinski, 1 Vet.App. 324, 326 
(1991).  Service connection for these disorders were required 
in order for the veteran to receive benefits under the 
provisions of subsections (o) and (r)(1) of 38 U.S.C.A.  This 
is confirmed by the May 1995 rating action which denied the 
claim because the evidence did not show the presence of 
paraplegia of the lower extremities together with loss of 
anal and bladder sphincter control.  

The VA examination in December 1994 indicated that the 
veteran was unable to take care of the needs of nature.  The 
VA examination in January 1996 confirmed the presence of 
fecal incontinence of neurogenic origin and neurogenic 
bladder.  Additionally, the VA examiner in August 1998 
indicated that symptoms relative to fecal and bladder 
incontinence had been present prior the cerebrovascular 
accident, which occurred apparently in the 1970s.  The Board 
is satisfied that the loss of anal and bladder sphincter 
control was present at the time of the receipt of the claim 
in December 1994.  Accordingly, the effective date for the 
award of a higher level of SMC pursuant to 38 U.S.C.A. §§ 
1114(o) and (r)(1) (and associated service connected 
disorders) is December 21, 1994 the date of receipt of claim.  

Claim of Clear and Unmistakable Error

The veteran and his representative assert that there is clear 
and unmistakable error in a March 21, 1979 rating decision by 
reason of a failure on the part of the RO to consider and 
then grant entitlement to additional special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350(a)(3) on account of the loss of use of 
both buttocks.  

A review of the evidence shows in an October 1978 statement 
the representative informed the RO that the veteran was now 
confined to a wheelchair due to his service connected 
disabilities and had lost his natural knee action.  Received 
in November 1978 was a statement from the veteran in which he 
requested a disability award for loss of use of his legs, 
hands, and speech.  Of record are VA medical records dated in 
December 1978 and February and June 1979.  In a June 1979 
rating action the RO awarded special monthly compensation on 
account of the loss of use of the lower extremities at levels 
or with complication preventing natural knee action with 
prosthesis in place.  The RO further determined there was no 
evidence of loss of use of the upper extremities and that 
there were no problems with the upper extremities or with 
speech that were related to his service connected 
disabilities.  This decision contains no reference to loss of 
use of the buttocks.

Analysis 

Under 38 C.F.R. § 3.105(a), a prior final decision on VA 
benefits must be reversed or amended when evidence 
establishes CUE.  A claim of CUE is a collateral attack on a 
prior final VA decision.  See Duran v. Brown, 7 Vet. App. 
216, 223-24 (1994). For CUE to exist:

(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

In this regard the evidence shows that the March 1979 rating 
does not contain a final decision regarding a reported claim 
for special monthly compensation for loss of use of the 
buttocks.  The United States Court of Appeals for Veterans 
Claims (Court) has spoken on this matter, holding that where 
VA failed to comply during the adjudication process with 
certain procedural requirements mandated by law or 
regulation, the claim remains pending in that VA adjudication 
process.  Norris v. West, 12 Vet. App. 413 (1999).  The Court 
determined in the Norris case that there was no final adverse 
RO decision, which could be subject to clear and unmistakable 
error, but it was held that the claim which had been 
reasonably raised and which was not adjudicated remained 
pending at the RO.  As in this case there is no final adverse 
RO decision that can be subject to a CUE attack.  See Best v. 
Brown, 10 Vet. App. 322, 325 (1997).

Accordingly, the Board must conclude that the veteran's claim 
CUE in the March 21, 1979 rating decision is without legal 
merit, and as a matter of law, must be dismissed.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a), 20.101, 
20.200, 20.1103; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1997).  


	ORDER

Entitlement to an effective date of December 21, 1994, for 
the award of special monthly compensation benefits under the 
provisions of 38 U.S.C.A. § 1114(r)(1), is granted subject to 
the law and regulations governing the payment of monetary 
benefits.

The claim of clear and unmistakable error in a March 21, 1979 
rating decision of the Department of Veterans Affairs 
Regional Office by reason of a failure to consider and then 
grant entitlement to additional compensation on account of 
the loss of use of both buttocks, is dismissed.  




		
	ROBERT P. REGAN
Veterans Law Judge
	Board of Veterans' Appeals



 

